                                                                                             FILED
                                                                                    2019 Oct-25 PM 03:40
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA




             IN THE UNITED STATES DISTRICT COURT FOR THE
         NORTHERN DISTRICT OF ALABAMA SOUTHERN DIVISION

    DAVID MILLAN, an individual,

               Plaintiff,

    v.                                                    2:19-CV-01131-ACA

    EL POBLANO MEXICAN
     RESTAURANT, INC.,
    a domestic corporation; and
    FIDEL CASTRO, an individual,

               Defendants

            DEFENDANTS' RULE 26(a)(1) INITIAL DISCLOSURES

         Pursuant to Fed. R. Civ. P. 26(a), Defendants El Poblano Mexican

Restaurant, Inc., and Fidel Castro hereby serve these Initial Disclosures to Plaintiff.

         Appendix A to these disclosures identifies the name and, if known, the

address and telephone number of each individual likely to have discoverable

information that the defendants may use to support their claims or defenses, unless

solely for impeachment, identifying the subjects of the information.

         Appendix B identifies a copy of, or a description by category and location

of, all documents, data compilations, and tangible things that are in the possession,

custody, or control of the party and that the defendants may use to support their




                                           1
claims or defenses, unless solely for impeachment

      Appendix C sets out a computation of any category of damages claimed by

the defendants, making available for inspection and copying as under Rule 34 the

documents or other evidentiary material, not privileged or protected from

disclosure, on which such computation is based, including materials bearing on the

nature and extent of injuries suffered.

      Appendix D identifies and provides for inspection and copying as under

Rule 34 of any insurance agreement under which any person carrying on an

insurance business may be liable to satisfy part or all of a judgment which may be

entered in the action or to indemnify or reimburse for payments made to satisfy the

judgment.

                                          Appendix A

      Set out below is a list of names of each individual likely to have

discoverable information that the defendants may use to support their claims or

defenses, unless solely for impeachment, identifying the subjects of the

information.

Fidel Castro, Owner and President of
El Poblano Mexican Restaurant, Inc
Residence: 519 Creekview Circle
Hoover, AL 35216
Phone (205) 919-3324

Mr. Castro has knowledge of the following: the payroll practices of El Poblano; the




                                            2
hiring and retention of Mr. Millan by El Poblano but not by Mr. Castro

individually; the work performed by Mr. Millan; the hours, including overtime,

worked by Mr. Millan; the amounts that were paid to Mr. Millan by check; the

amounts that were paid to Mr. Millan by cash; the hours not worked by Mr. Millan

because he was scheduled off and the times that he was allowed to leave early; the

receipt of cash tips by Mr. Millan; the absences of Mr. Millan; the vacation of Mr.

Millan; the time off granted to Mr. Millan; the days the business was closed for

holidays, weather or other unforeseen events; a loan that taken out by Mr. Castro to

purchase a Lexus which Mr. Millan paid in full; an Allstate insurance policy taken

out of Mr. Castro that provided coverage for Mr. Millan; occasions when strange

materials were found in the restaurant; warnings to Mr. Millan to not engage in

drug dealing; the spending habits of Mr. Millan; discussions with Mr. Milan about

his earnings; payrolls records of El Poblano; the expensive cars that Mr. Milan

purchased; the two customer payment systems used in the restaurant which were a

credit card reader with handwritten tickets and a cash register system to take cash

and credit card receipts.

Yesenia Castro, wife of Fidel Castro
519 Creekview Circle
Hoover, AL 35216

She works in the restaurant Ms. Castro works side by side with Fidel. She

generally knows what Fidel knows, but not in the detail known by Fidel.




                                          3
David Millan, Plaintiff. He should have knowledge of all of the allegations of the

complaint. He should have knowledge that he was paid overtime and received tips

while he was working. Address unknown.

Judy Daussman; Bookkeeper
Cooke; Cameron; Travis & Company; PC
2109 Devereux Circle
Birmingham; AL 35243
Office phone (205) 967-0101

Ms. Daussman has knowledge concerning the payroll practices utilized by El

Poblano and the role of Fidel Castro in those practices; She prepares the checks

utilized in paying some employees. She keeps accounting records concerning

hours for which payroll is paid by check. She is supervised by Mr. Cameron.

Dennis Cameron; CPA
Cooke; Cameron; Travis & Company; PC
2109 Devereux Circle
Birmingham; AL 35243
Office phone (205) 967-0101

Mr. Cameron has high-level knowledge concerning the payroll practices utilized

by El Poblano and the role of Fidel Castro in those practices; He supervises the

overall accounting of El Poblano; including preparation of the payroll of El

Poblano.

Diana J Morales; waiter
9934 Cobbs Cove Lane
Houston, TX 77044
Cell: (936) 249-7608




                                         4
She formerly worked in the restaurant. Ms. Morales has knowledge relating to her

payroll, to the operations of El Poblano and the roles of Mr. Millan and Mr.

Castro.

Javier Miranda
Birmingham, AL

Works in the restaurant. Mr. Miranda has knowledge relating to the staffing and

hours.

Employees of Lexus/Toyota Dealership
Including Jeff Wong, Finance Manager and Craig Curlette, Salesman
Tom Williams Lexus
1001 Tom Williams Way
lrondale. AL 35210
tomwilliamslexus.com
(205) 252-5000
(800) 395-3987
Fax (205) 252-3617

They sold the Lexus to Fidel Castro for Millan to drive

Employees of Allstate Insurance Company
Byron Easton and Andrew Schifano
3979 Parkwood Rd,
Ste 105
Bessemer, AL 35022
(205) 565-0313

They sold insurance on the Lexus to Fidel Castro to insure the Lexus and Millan
while Milan was driving it.

                                         Appendix B

         Appendix B identifies a copy of; or a description by category and location

of; all documents; data compilations; and tangible things that are in the possession;



                                           5
custody; or control of the defendants and that the disclosing defendants may use to

support their claims or defenses; unless solely for impeachment. These documents

include:

           1.          W-2s for Mr. Millan and other documents;

           2.          Records of wage payments to Mr. Millan;

           3.          Copies of checks paid to Mr. Millan;

           4.          Remittance statements for mostly to-go orders reflecting tips

                 paid by customers to employees;

           5.          Individual tickets for customers;

           6.          Summaries of tips received on to-go orders;

           7.          Records from Lexus Financial Services of payments made on

                 2014 Lexus IS250;

           8.          Records reflecting the purchase and financing of a 2014 Lexus

                 IS250 by Fidel Castro and insurance from Allstate covering Mr.

                 Millan;

           9.          Pictures of restaurant showing cash register station and credit

                 card reader station;

           10.         Weather information reflecting bad weather days when the

                 restaurant was closed during the period July 1, 2017 to the date of Mr.

                 Millan's last work day before November 13, 2018.




                                             6
         11.       Allstate Insurance policy on Lexus

                                    Appendix C

      Appendix C affirms that no damages are claimed by the defendants; that

there are no computations of damages claimed by the defendants; and that there are

no documents or other evidentiary material reflecting any computations of

damages claimed by the defendants.

                                       Appendix D

      Appendix D affirms that there are not any insurance agreements under which

any person carrying on an insurance business may be liable to satisfy part or all of

a judgment which may be entered in this action or to indemnify or reimburse for

payments made to satisfy the judgment.

        Filed the 25th day of October; 2019.

                                              /Lewis Page//
                                              Lewis Page ASB 2860 P46L
                                              Attorney for FIDEL CASTRO
                                               and EL POBLANO MEXICAN
                                              RESTAURANT; INC.




                                          7
                              Certificate of Service

       I hereby certify that on the 25th day of October; 2019; I will
  electronically file the foregoing with the Clerk of Court using the CM/ECF
  system; which will then send a notification of such filing to the following:

       Freddy Rubio; Esq.
       Charline Whyte; Esq.
       RUBIO LAW FIRM; P.C.
       438 Carr Avenue; Suite I
       Birmingham; AL 35209

And I hereby certify that I will mail the document by U.S. mail to the following
non-filing user: None.

                                       /Lewis Page/
                                       Lewis Page
                                       Counsel




                                         8
